—Appeal by the defen*576dant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered May 26,1992, convicting him of criminal trespass in the second degree and endangering the welfare of a child (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court’s Sandoval ruling constituted a provident exercise of discretion. The court properly determined that the probative value of evidence of prior convictions as they related to the defendant’s history of placing his interests above those of society outweighed any prejudice to the defendant (see, People v Sandoval, 34 NY2d 371).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Copertino, J. P., Sullivan, Pizzuto and Lerner, JJ., concur.